Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any                                  Jun 09 2014, 9:17 am
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                             ATTORNEY FOR APPELLEES:

BENJAMIN D. R. VANDERPOOL                           JOEL K. STEIN
Vanderpool Law Firm, P.C.                           Lynn and Stein, P.C.
Warsaw, Indiana                                     Wabash, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

In the Matter of the Adoption of H.S. and D.S.,     )
                                                    )
R.S.,                                               )
                                                    )
        Appellant-Respondent,                       )
                                                    )
               vs.                                  )      No. 85A02-1311-AD-996
                                                    )
V.C. and M.C.,                                      )
and D.S. and S.S.,                                  )
                                                    )
        Appellees-Petitioners.                      )


                      APPEAL FROM THE WABASH CIRCUIT COURT
                        The Honorable Robert R. McCallen, III, Judge
                            Cause No. 85C01-1306-AD-18 & -19



                                           June 9, 2014


                MEMORANDUM DECISION - NOT FOR PUBLICATION


KIRSCH, Judge
       R.S. (“Father”) appeals the trial court’s order granting petitions to adopt H.S. and

D.S. (together, “the Children”) by V.C. and M.C. and D.Sa. and S.Sa. (together, “the

Adoptive Parents”), respectively. Father raises the following restated issues for our review:

       I.     Whether the trial court erred when it concluded that Father’s consent
              to the adoption was not required because of his failure to communicate
              with and failure to support the Children; and

       II.    Whether the trial court erred when it concluded that the adoption of
              the Children by the Adoptive Parents was in the best interests of the
              Children.

       We affirm.

                       FACTS AND PROCEDURAL HISTORY

       Father is the biological father of two children, H.S., born July 21, 2006, and D.S.,

born September 15, 2007. B.S. (“Mother”), the biological mother of the Children, had

custody of the Children during a portion of their infancy. After Mother experienced issues

caring for the Children, she turned the custody of the Children over to two separate married

couples. M.C. and V.C. assumed custody of H.S. in April 2009, when H.S. was almost

three years old. D.Sa. and S.Sa. assumed custody of D.S. in December 2009, when he was

two years old.

       Between July 31, 2010 and October 10, 2010, Father had supervised visitation with

the Children that occurred every other Sunday for a two-hour period. During that time

period, Father exercised his visitation on five occasions. The fifth and final visitation was

on October 10, 2010. On October 16, 2010, Father was arrested and had remained

incarcerated since that time in either county jails or the Department of Correction.



                                             2
       On August 4, 2010, the Adoptive Parents filed their respective petitions for legal

custody of the Children. The Adoptive Parents asked for and received the consent of both

Mother and Father to the formal custody arrangement. Father signed his consent to custody

while incarcerated in the Jay County Jail awaiting the disposition of charges in that county.

On February 21, 2011, the order granting custody of the Children to the Adoptive Parents

was issued. On January 21, 2013, prior to filing the petitions for adoption, legal counsel

for the Adoptive Parents sent correspondence to Father in prison requesting his consent to

the adoptions of the Children by the Adoptive Parents. Father subsequently wrote to the

trial court and counsel for the Adoptive Parents to notify them that he was not willing to

consent to the adoptions.

       D.S. last saw Father on October 10, 2010. On April 9, 2013, D.Sa. and S.Sa., who

had custody of D.S., received a letter from Father objecting to the adoption. No other

communication was received by D.Sa. and S.Sa. from Father until after the petition for

adoption was filed. H.S. last saw Father on October 10, 2010. V.C. and M.C. received

mail from Father on January 10, 2011, April 21, 2011, and August 25, 2011. The first two

were intended for V.C. and M.C., and the third was a letter intended for Father’s aunt but

was misaddressed. V.C. responded to the April 21 letter on April 24, 2011 and included a

self-addressed, stamped envelope that he could use to write H.S. The next time that Father

contacted V.C. and M.C. was when he sent them a card on May 22, 2013. No other

communication was received by V.C. and M.C. from Father until after the petition for

adoption was filed.



                                             3
       On June 28, 2013, the Adoptive Parents filed their respective petitions for adoption.

Mother consented to the adoptions, and her consent was filed with the trial court on July 3,

2013. Father wrote a second letter to the trial court objecting to the adoptions. After the

petitions for adoption were filed, Father wrote a letter to D.Sa. and S.Sa., which they

received on August 14, 2013. D.Sa. responded to that letter, and Father wrote another letter

to them, which was received on September 11, 2013. Additionally, after the adoption

petitions were filed, Father wrote a letter to V.C. and M.C., which they received on

September 14, 2013.

       When D.Sa. and S.Sa. assumed custody of D.S., they provided Father with their

home address and phone number. Since that time, their phone number has not changed,

and they have not moved from the address provided to Father. Likewise, when V.C. and

M.C. assumed custody of H.S., they provided Father with their phone number and current

address. Since that time, their phone number did not change; they did move to a new

address in the Fall of 2012, but their adult son moved into the old home and hand delivered

any mail received for them at the former address. Father’s family members have contact

information for the Adoptive Parents and have been in contact with the Adoptive Parents

both before and after the adoption petitions were filed. While incarcerated, Father kept in

contact with his family members by phone and letter.

       D.S. calls S.Sa. “Dad” as S.Sa is the only dad he has ever known, and D.S. had no

memory of Father. When H.S. came to live with V.C. and M.C., she was in poor emotional

condition. She was self-mutilating, would bite herself, beat her head against the wall or

floor, pull her caregivers’ hair, kick and scream, and growl like a wild animal. V.C. and

                                             4
Mother sought mental health treatment for H.S. in January 2010, and she was diagnosed

with Reactive Attachment Disorder and Post Traumatic Stress Disorder. She needed and

received treatment at a treatment facility, home, and had to have a counselor accompany

her to school. After the treatment, H.S.’s demeanor has changed drastically, and at the

time of the adoption hearing, she was happy, kind, loving, and playful. The two times that

Father visited H.S. at the home of V.C. and M.C. she did not recognize him as her father,

and her emotional condition regressed after the visits.

       After the hearing on November 1, 2013, the trial court issued an order finding that

Father’s consent to adopt was not required because he had failed without justifiable cause

to communicate significantly with the Children when able to do so. The trial court set the

case for a hearing on November 8, 2013 to determine whether adoption was in the

Children’s best interests. At that hearing, the trial court took judicial notice of the

testimony and evidence from the November 1 hearing. Although Father did not attend the

November 8 hearing, his attorney was present. The Adoptive Parents testified at the

hearing regarding their desire to adopt the Children. At the conclusion of the hearing, the

trial court granted the Adoptive Parents’ petitions to adopt the Children. Father now

appeals.

                            DISCUSSION AND DECISION

       When reviewing a trial court’s ruling in an adoption case, the appellant bears the

burden of overcoming the presumption that the trial court’s decision is correct. In re

Adoption of S.W., 979 N.E.2d 633, 639 (Ind. Ct. App. 2012) (citing In re Adoption of A.S.,

912 N.E.2d 840, 851 (Ind. Ct. App. 2009), trans. denied). We will neither reweigh the

                                             5
evidence nor judge the credibility of witnesses; instead, we will consider the evidence most

favorable to the trial court’s decision, and the reasonable inferences to be drawn therefrom,

to determine whether sufficient evidence exists to sustain the decision. Id. We will not

disturb the trial court’s ruling unless the evidence leads to only one conclusion and the

probate court reached an opposite conclusion. Id.

                      I. Whether Father’s Consent Was Required

       Father argues that the trial court erred in granting the petitions to adopt the Children

and determining that his consent to the adoption was not required. He contends that the

Adoptive Parents failed to meet their burden of proof to show that he failed, without

justifiable cause, to communicate significantly with the Children when he was able to.

Father asserts that he was incarcerated during the relevant time periods at issue and that he

did the best he could to communicate with the Children considering his circumstances of

incarceration, which limited his means of communication. He claims that he periodically

wrote letters to the Children and sent them Christian magazines. Father also alleges that

the Adoptive Parents hampered his efforts at communication by moving and not providing

him with their address and not responding to the letters he sent.

       Parental consent is generally required to adopt a child in Indiana. Ind. Code § 31-

9-9-1. However, consent to adoption is not required from any of the following:

       (2)    A parent of a child in the custody of another person if for a period of
              at least one (1) year the parent:

              (A)    fails without justifiable cause to communicate significantly
                     with the child when able to do so . . . .



                                              6
Ind. Code § 31-19-9-8(a)(2)(A). This court has held that the purpose of this statutory

provision is to “‘foster and maintain communication between non-custodial parents and

their children, not to provide a means for parents to maintain just enough contact to thwart

potential adoptive parents’ efforts to provide a settled environment to the child.’” In re

Adoption of S.W., 979 N.E.2d at 640 (quoting In re Adoption of J.P., 713 N.E.2d 873, 876

(Ind. Ct. App. 1999)).

       Here, Father last saw D.S. on October 10, 2010, when he had his final supervised

visitation before he became incarcerated. The next contact Father had with D.S. was on

April 9, 2013, when he sent D.S. a letter. Therefore, there was a thirty-month period where

Father had no communication at all with D.S. Father last saw H.S. on October 10, 2010

and sent her two letters on January 10, 2011 and on April 21, 2011. He next made contact

with H.S. on May 22, 2013, when he sent her a note. Therefore, there was a twenty-five-

month period where Father had no communication with H.S. These two periods of no

communication greatly exceed the statutory requirement of one year of no significant

communication.

       Father contends that, considering his circumstances of incarceration, he did his best

to communicate with the Children. We disagree. Father is correct in stating that “[w]hat

constitutes insignificant communication with a free parent may be significant in relation to

an incarcerated parent with limited access to his child.” Lewis v. Roberts, 495 N.E.2d 810,

813 (Ind. Ct. App. 1986). However, confinement alone should not constitute justifiable

reason for failing to maintain significant communication with one’s child. Id. Although

Father’s incarceration impacted how he could communicate with the Children, it did not

                                             7
make him completely unable to communicate with them. Here, the evidence showed that

Father did not have any communication with the Children for a time period in excess of

two years.

      Father also claims that the Adoptive Parents interfered with his ability to

communicate with the Children. “Efforts of a custodial parent to hamper or thwart

communication between parent and child are relevant in determining the ability to

communicate.” Id. at 812-13. Although Father contends that one set of the Adoptive

Parents moved without providing him with their new address, the testimony showed that

Father was provided with an address and phone number for D.Sa. and S.Sa., and their phone

number and address have not changed since they gave them to Father. Likewise, when

V.C. and M.C. assumed custody of H.S., they provided Father with their phone number

and current address, and since that time, their phone number has not changed. They did

move to a new address in the Fall of 2012, but their adult son moved into the old home and

hand delivered any mail received for them at the former address. Additionally, Father’s

family members had contact information for the Adoptive Parents and have been in contact

with the Adoptive Parents both before and after the adoption petitions were filed.

      Given the evidence presented, we cannot say that the trial court clearly erred in

finding that Father failed to communicate significantly with the Children for a period of

over one year even though he was able to do so. This was sufficient to establish that

Father’s consent was not required. Father’s arguments on appeal are essentially a request

to reweigh the evidence, which we cannot do. In re Adoption of S.W., 979 N.E.2d at 639.



                                            8
                                II. Best Interests of the Children

       Father contends that the trial court erred in proceeding with the adoption when there

was no evidence at a separate hearing to show that the adoption was in the best interests of

the Children. He asserts that during both hearings held by the trial court, the Adoptive

Parents failed to present evidence as to whether or not the adoption was in the best interests

of the Children. Father argues that the first hearing was held to determine whether his

consent was required for the adoption, and the second hearing was held to determine if

adoption was in the best interests of the Children and that it was improper for the trial court

to rely on any evidence presented at the first hearing. He alternatively posits that he

presented sufficient evidence to rebut any testimony of the Adoptive Parents that the

adoption was in the best interests of the Children.

       A petition for adoption is not automatically granted following a showing that a

natural parent failed to communicate significantly with the child for a period of at least one

year when able to do so. Once the statutory requirements are met, the court may then look

to the arrangement which will be in the best interest of the child. In re Adoption of N.W.,

933 N.E.2d 909, 914 (Ind. Ct. App. 2010). The purpose of Indiana’s adoption statutes is

to protect and promote the welfare of children by providing them with stable family units.

Id. (citing In re Adoption of D.C., 928 N.E.2d 602, 607 (Ind. Ct. App. 2010), trans. denied).

In evaluating the parent-child relationship, the best interest of the child is paramount, and

our main concern should lie with the effect of the adoption on the reality of the minor

child’s life. Id. at 915.



                                              9
       In the present case, at the beginning of the hearing on November 8, 2013, the

Adoptive Parents asked the trial court to take judicial notice of the testimony from the

hearing on November 1, 2013. The trial court agreed to take judicial notice “of the

testimony presented at that proceeding, as well, with respect to the best interest.” Tr. at 82.

Father’s attorney did not object to this. Therefore, to the extent that Father is arguing that

the trial court erred in doing this, he has waived this claim. Godby v. State, 949 N.E.2d
416, 420 (Ind. Ct. App. 2011), trans. denied.

       By taking judicial notice of the testimony from the November 1 hearing, there was

sufficient evidence to support the trial court’s finding that the adoptions were in the best

interests of the Children. The evidence showed that the Adoptive Parents have cared for

and loved these children for many years. They have provided the only stable homes that

the Children have ever known. The Children are familiar with their surroundings and have

bonded with the Adoptive Parents and members of their families. D.S. has no memory of

Father, and D.Sa. and S.Sa. and their family are the only family unit he has ever known.

When H.S. came to live with V.C. and M.C., she had severe emotional and psychological

issues and had lived in fifteen different places before she was two years old. After

undergoing counseling, and through the love and support of V.C. and M.C., H.S. had




                                              10
become happy, loving, and kind. We conclude that the evidence presented supported the

trial court’s determination that adoption was in the Children’s best interests.1

        Affirmed.

MAY, J., and BAILEY, J., concur.




        1
          Father contends that he relied on a statement by the trial court that consent would be the only issue
to be determined during the first hearing on November 1, 2013 and, therefore, did not have the opportunity
to provide all of his evidence as to why it was in the Children’s best interests not to complete the adoption.
However, the evidence shows that Father did present evidence at the November 1 hearing about, among
other things, how he loved his children dearly, that once he got out of prison he was planning on attending
college and starting his own business, that he hoped to be in their lives as much as possible, that he had
received his G.E.D., and that he was involved in programs to teach him life skills and help with anger
management. Tr. at 68-69. Father did not attend the hearing on November 8, 2013, and no evidence was
offered on his behalf regarding whether adoption was in the Children’s best interests.

                                                      11